Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.

 

Exhibit 10.1

 

[gjw1vb10q5aj000001.jpg]

Second Lease Amendment

This Second Lease Amendment (“Second Amendment”) is entered into effective as of
April 1, 2020, by and between Tesla, Inc. (“Tesla”) and Panasonic Energy of
North America, a division of Panasonic Corporation of North America (“PENA”),
with respect to the Amended and Restated Factory Lease dated January 1, 2017
(the “Factory Lease”).  Terms used herein with initial capitalization have the
meanings specified where used or in the Gigafactory Contract.  For good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

1.

For the period of [***] through [***], PENA shall pay for its usage of [***] at
the rates set forth in the first table of Appendix C: Utility Rates to the
Factory Lease (the “Appendix C-1 Table”).

2.

On or before [***], the Parties will discuss in good faith and mutually agree
whether [***] set forth in the second table of Appendix C: Utility Rates
(“Appendix C-2 Table”) will apply [***] to [***].

3.

On or before [***], the Parties will discuss in good faith and mutually agree
whether [***] set forth in the second table of Appendix C: Utility Rates
(“Appendix C-2 Table”) will apply [***] to [***].

4.

This Second Amendment, together with the Factory Lease and all documents
referenced or incorporated therein, constitutes the entire agreement between the
Parties with respect to its subject matter and supersedes all prior agreements
and understandings, both oral and written, between the Parties with respect to
its subject matter.  No subsequent terms, conditions, understandings, or
agreements purporting to modify the terms of this Amendment will be binding
unless in writing and signed by both Parties. This Amendment may be executed in
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which taken together will constitute one and the same
instrument.

IN WITNESS WHEREOF, the Parties have executed this Second Amendment by persons
duly authorized below:

 

Tesla, Inc.

 

Panasonic Energy of North America

a division of Panasonic Corporation of North America

 

By:

/s/ Karn Budhiraj

 

 

 

By:

/s/ Thomas G. Korte

 

 

Printed:

Karn Budhiraj

 

 

Printed:

Thomas G. Korte

 

 

Title:

VP, Global Supply Management

 

 

Title:

Senior Vice President of Operations of Panasonic Corporation of North America
and Chief Financial Officer of Panasonic’s US Company

 

 

Date:

9 June 2020

 

 

 

 

 

 

 

 

Date:

Jun 5, 2020

 

 

 

 

 

 

 

 

 

 

 

 

Second Lease Amendment

Page 1

 